     Case 2:17-cv-00604-RFB-BNW Document 365 Filed 03/31/21 Page 1 of 4




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                                      DISTRICT OF NEVADA
                                                   ***
 6

 7
       CAPITAL ONE, NATIONAL ASSOCIATION, a                       Case No.: 2:17-cv-00604-RFB-BNW
 8     national banking association,
                                                                                 ORDER
                           Plaintiff,
 9
                                   v.
10

11     SFR INVESTMENTS POOL 1, LLC, a Nevada
       limited liability company; and ANTHEM
12     COUNTRY CLUB COMMUNITY,
       ASSOCIATION, a Nevada nonprofit corporation,
13
                         Defendants.
14

15     SFR INVESTMENTS POOL 1, LLC, a Nevada
       limited liability company,
16
              Counter-Claimant/Cross-Claimant,
17
                                   v.
18
       CAPITAL ONE, NATIONAL ASSOCIATION, a
19     national banking Association; LEON BENZER, an
       individual; UNITED STATES OF AMERICA,
20                    Cross-Defendants,
                     Counter-Defendants.
21

22

23

24    I.     INTRODUCTION

25           Before the Court is the Unites States of America (the “United States”) Motion for Default

26    Judgment. ECF No 250. For the following reasons, the Court grants this motion.

27

28
                                                     1
     Case 2:17-cv-00604-RFB-BNW Document 365 Filed 03/31/21 Page 2 of 4




 1    II.    PROCEDURAL BACKGROUND

 2           In 2:17-cv-00916, Plaintiff United States of America filed a complaint against Leon Benzer

 3    on March 31, 2017, and he was served on July 21, 2017. ECF No. 13. On November 7, 2017, this

 4    instant case was consolidated with 2:17-cv-00916. ECF No. 47. On November 6, 2017, in 2:17-

 5    cv-00916, United States of America filed a motion for entry of clerk’s default judgment against

 6    Leon Benzer and it was entered on November 8, 2017. ECF Nos. 25, 27. In the consolidated case

 7    United States of America filed a motion for default judgment against Benzer. ECF No. 250.

 8

 9    III.   LEGAL STANDARD

10           The granting of a default judgment is a two-step process directed by Rule 55 of the Federal

11    Rules of Civil Procedure. Fed. R. Civ. P. 55; Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

12    The first step is an entry of clerk's default based on a showing, by affidavit or otherwise, that the

13    party against whom the judgment is sought “has failed to plead or otherwise defend.” Fed. R. Civ.

14    P. 55(a). The second step is default judgment under Rule 55(b), a decision which lies within the

15    discretion of the Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Factors which a

16    court, in its discretion, may consider in deciding whether to grant a default judgment include: (1)

17    the possibility of prejudice to the plaintiff, (2) the merits of the substantive claims, (3) the

18    sufficiency of the complaint, (4) the amount of money at stake, (5) the possibility of a dispute of

19    material fact, (6) whether the default was due to excusable neglect, and (7) the Federal Rules’

20    strong policy in favor of deciding cases on the merits. Eitel, 782 F.2d at 1471–72.

21           If an entry of default is made, the Court accepts all well-pleaded factual allegations in the

22    complaint as true; however, conclusions of law and allegations of fact that are not well-pleaded

23    will not be deemed admitted by the defaulted party. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,

24    854 (9th Cir. 2007). Additionally, the Court does not accept factual allegations relating to the

25    amount of damages as true. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). Default

26    establishes a party's liability, but not the amount of damages claimed in the pleading. Id.

27

28
                                                       2
     Case 2:17-cv-00604-RFB-BNW Document 365 Filed 03/31/21 Page 3 of 4




 1    IV.    DISCUSSION

 2           In considering the seven Eitel factors, the Court finds default judgment against Leon

 3    Benzer is warranted. The first and sixth factors favor granting default judgment because the Benzer

 4    failed to defend—or appear at all in this matter—since being served with the summons. Benzer’s

 5    failure to appear for the past four years prejudices the United States by preventing it from

 6    determining injunctive relief against Benzer. Further, Benzer’s failure to appear for a substantial

 7    period of time demonstrates the lack of excusable neglect. And while the seventh factor generally

 8    counsels against the granting of default judgment, Benzer’s failure to appear prevents the Court

 9    from determining the claims on its merits.

10           The second and third factors also favor a grant of default judgment. The United States seeks

11    an assessment against Benzer and federal tax liens against property held by Benzer. There are

12    sufficient exhibits attached to this instant motion demonstrating that Benzer was on notice of his

13    delinquent tax liabilities. The United States is entitled to the relief requested. Thus, the United

14    States has demonstrated its claims are meritorious.

15           Finally, there is money at stake in this matter; however, this does not outweigh the previous

16    factors. The United States seeks a $1.2 million judgment and although this is a substantial sum,

17    the attached exhibits demonstrate that Benzer refused to pay what he owes for multiple years.

18    Thus, the Court finds the Eitel factors favor the grant of default judgment against Leon Benzer.

19           The Court also finds that the relief sought by the United States as it relates only to Benzer

20    is supported by the record in this case. The Court finds that it cannot order any relief that might

21    prematurely impact the outstanding disputes in this litigation.

22

23    V.     CONCLUSION

24           IT IS THEREFORE ORDERED that Defendant the United States of America’s Motion

25    for Motion for Default Judgment (ECF No. 250) is GRANTED.

26           IT IS FURTHER ORDERED that

27           a.) judgment is entered in favor of the United States and against Leon Benzer, for his

28               unpaid federal income tax liabilities for the 2001, 2002, 2003, 2004, 2005 and 2007 tax
                                                       3
     Case 2:17-cv-00604-RFB-BNW Document 365 Filed 03/31/21 Page 4 of 4




 1             years, in the amount of $898,184.98, as calculated through January 31, 2020, plus

 2             interest and other statutory additions that may continue to accrue, net further payments

 3             and credits, subject to proof; and

 4             b.) judgment is entered in favor of the United States and against Leon Benzer, for

 5             unpaid trust fund recovery penalties under 26 U.S.C. § 6672, for the periods ending

 6             September 30 and December 31, 2003, and June 30, 2004, in the amount of

 7             $353,529.02, as calculated through January 31, 2020, plus interest and other statutory

 8             additions that may continue to accrue, net further payments and credits, subject to

 9             proof. The Clerk of Court shall enter judgment accordingly.

10

11

12          DATED: March 31,2021.

13
                                                    __________________________________
14                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      4
